DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 12 are objected to because of the following informalities: there is no period at the end of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christodorescu et al. (US 2014/0137179 A1).
Regarding claims 1, 9, and 17, Christodorescu discloses a computer system and corresponding method and computer program product, the computer system comprising:

	system memory coupled to the processor and storing instructions (Fig. 1; element 28) configured to cause the processor to: 
	receive a user request to instantiate a workflow (i.e., receive user’s request to install a customized version of an IFCC application, the application implementing a workflow) (par. [0062], [0067], [0087]-[0088]; Figures 6(b) and 7B); 
	access user consent data indicative of user consent allowing workflow use of a user credential based on an association between a machine code generated permission summary and the user credential (i.e., manifest is generated and should be approved by the user before the application is installed) (par. [0062] and [0067]; Fig. 5); 
	instantiate the workflow (i.e., install the application with customized configuration) (par. [0062], [0067], [0088]); and 
	perform a workflow activity defined in the machine code generated permission summary on a user resource using the user credential (par. [0067]; [0070]-[0072]).
Regarding claims 2, 10, and part of claim 18, Christodorescu further discloses that the instructions configured to instantiate the workflow comprise instructions configured to instantiate the workflow from a workflow definition (i.e., structure of the components for the application and information required by each component and the external entity a particular component needs to communicate with) (par. [0061]).
Regarding claims 3, 11, and part of claim 18, Christodorescu further discloses instructions configured to generate the permission summary from the content of the workflow definition (i.e., IFCC uses this information to generate the manifest for the application) (par. [0062]).
Regarding claims 4, 12, and part of claim 19, Christodorescu further discloses that the instructions configured to generate the permission summary comprise instructions configured to generate a - Page 26 -Docket No. 403161-US-NPpermission summary indicating the workflow activity's intended use of the user credential (par. [0060], [0062]; Fig. 5).
Regarding claims 5, 13, and part of claim 19, Christodorescu further discloses instructions configured to: present the workflow activity's intended use of the user credential at a user interface; and receive user consent to the intended use of the user credential at the user interface (par [0060] and [0062]; Fig. 5).
Regarding claims 6 and 14, Christodorescu further discloses instructions configured to associate the machine code generated permission summary with the user credential during installation of the workflow based on the received user consent (Fig. 5).
Regarding claims 7, 15 and part of claim 20, Christodorescu further discloses comprising instructions configured to cache the user consent data (i.e., user-approved manifest is saved) (par. [0062], [0078]).
Regarding claims 8, 16 and part of claim 20, Christodorescu further discloses comprising instructions configured to: generate another permission summary from the content of the workflow definition; determine that the permission summary and the other permission summary differ; and evict the user consent from cache (i.e., manifest is a dynamic dataset and can be updated as required and approved by the user) (par. [0078]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802.  The examiner can normally be reached on Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH DINH/Primary Examiner, Art Unit 2432